Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because of the recitation “inserting the at least the rotatable guide section” in line 10 and should be “inserting the at least one rotatable guide section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN Elect Tech No 23 Res Inst (CN 202068138 U, hereinafter “CN Elect”).
In regard to claim 1, CN Elect discloses an elbow screw joint system (Figs. 4-5 and 8) for screwing and redirecting of long line components (Fig. 5, line component at 104), the elbow screw joint system comprising: 
a guide body (Fig. 4, at 3), an insert (Figs. 1 and 4-5, the part 2), a cover (Fig. 8, 6), wherein the insert includes at least one rotatable guide section (Fig. 1, rotatable guide section can be interpreted as only at the portions of 201, 202, 203, and 204 which is capable of rotating) disposed at least partly in an interior of the guide body (Fig. 5), wherein: 
the guide body includes a guide recess (Fig. 8, recess of 3 where 6 inserts into) and at least one outlet recess (Fig. 8, recess of 3 at 102); 

the outlet recess has an outlet axis (Fig. 8, outlet axis at 102) and extends from at least one outlet side of the guide body along the outlet axis at least up to the guide recess (Fig. 8, outlet axis at 102 extends from an outlet side at 102 to the indicated guide recess); 
the guide axis and the outlet axis have an angle to each other (Fig. 8, indicated guide axis and outlet axis are angled 90 degrees from each other); 
the guide section includes a threading (Fig. 1, threading at 202) on an upper end region associated with the head side of the guide body (Figs. 1 and 8, threading at 202 is located at the indicated head side of 3); and 
the cover is configured to be screwed from the head side to the threading of the guide section (Fig. 8, 6 is threaded to the threading of 2).  
In regard to claim 2, CN Elect discloses the elbow screw joint system according to claim 1, wherein the guide section includes an outer surface (Fig. 1, outer surface at 204) which comprises at least one recess (Fig. 1, recess defined by the gap between 201).  
In regard to claim 3, CN Elect discloses the elbow screw joint system according to claim 2, wherein the guide section has a longitudinal axis (Fig. 1, axis of 201, 202, 203, and 204) and the at least one recess extends across an entire length of the guide section along the longitudinal axis (Fig. 1, recess between 201 extends the entire length of the indicated guide section along the longitudinal axis).  
In regard to claim 4, CN Elect discloses the elbow screw joint system according claim 1, wherein the insert further comprises a joiner (Fig. 8, 4) which is disposed in the region of the holding side of the guide body (Fig. 8, 4 is located in the region of the indicated holding side of the guide body).  
In regard to claim 5, CN Elect discloses the elbow screw joint system according to claim 4, wherein a lower end region of the guide section associated with the holding side of the guide body includes an axial lock (Fig. 8, portion at 5 outside of 3 is at least an axial lock such that it is axially locked to 3 and fixedly connected to 4 as disclosed in [0008] and [0010] of the English translation provided in the IDS) forming a radial bearing with at least one joining geometry (Fig. 8 and in [0008] and [0010] discloses 4 and the portion at 5 are fixedly connected, therefore, can be interpreted as forming a joining geometry that radially bears against each other).  
In regard to claim 6, CN Elect discloses the elbow screw joint system according to claim 4, wherein the joiner includes key-abutment surfaces at an upper section (Fig. 8, section of 4 at the outer surface of 4 facing 3 forms ridges that can be interpreted as key-abutment surfaces such that the surface provides structure for gripping similar to the applicant’s invention at 74 of Fig. 1).  
In regard to claim 8, CN Elect discloses the elbow screw joint system according to claim 2, wherein the guide section has at least one positioning geometry (Fig. 1, space between 201 forms a positioning geometry) by which the recess can be brought to coincidence with the outlet recess (Figs. 4 and 5, the recess between 201 is brought to coincidence with the outlet recess such that the component line at 104 can extend through 201 and the outlet recess).  
In regard to claim 9, CN Elect discloses the elbow screw joint system according claim 1, wherein at least one positioner is arranged in the guide recess for aligning of the guide section (Figs. 2 and 4, 301 are positioners in the guide recess that align the guide section such that the space between 201 is coincident with the outlet recess).  
In regard to claim 10, CN Elect discloses a method for assembling of an elbow screw joint system (Figs. 4-5 and 8) comprising a guide body (Fig. 4, at 3) with a guide recess (Fig. 8, recess of 3 where 6 inserts into) and an outlet recess (Fig. 8, recess of 3 at 102) arranged at an angle to the guide recess (Fig. 8, indicated guide recess and guide recess are angled 90 degrees from each other), an insert (Figs. 1 and 4-5, the part 2) and a cover (Fig. 8, 6), wherein the insert comprises at least one rotatable guide section (Fig. 1, rotatable guide section can be interpreted as only at the portions of 201, 202, 203, and 204) which can be disposed at least partly in an interior of the guide body (Fig. 5), the method comprising: 
inserting at least one long line component (Fig. 5, line component at 104) through the insert such that the at least one long line component is guided into the guide recess of the guide body (Fig. 5, 104 is within the indicated guide recess) and emerges from the outlet recess which is arranged at the angle to the guide recess in the guide body (Fig. 5, 104 emerges out of the indicated outlet recess which is 90 degrees to the indicated guide recess), 
inserting the at least the rotatable guide section into the guide recess of the guide body (Figs. 4 and 5, indicated guide section is inserted into the indicated guide recess), 
rotating the guide body about a longitudinal axis of the guide recess such that at least one recess of the guide section is aligned to the outlet recess of the guide body 
screwing of the cover over a head side of the guide body to a threading of the guide section (Fig. 8, 6 is threaded to the indicated guide section at a head side located where 6 inserts to) and locking an alignment of the guide body (Fig. 8, 6 locks an alignment of the indicated guide section to the indicated guide body).  
In regard to claim 11, CN Elect discloses the method according to claim 10, wherein the at least one long line component is guided into the guide recess of the guide body (Figs. 4 and 5, 104 inserts into the indicated guide recess of 3) and emerges from the outlet recess which is arranged at the angle to the guide recess in the guide body before guiding of the long line component into the insert (Fig. 5, 104 is capable of being guided into the guide recess and emerging from the outlet recess at the 90 degree angle before guiding the line into the insert by initially inserting the line 104 through 3 then inserting the insert).  
In regard to claim 12, CN Elect discloses the method according to claim 10, wherein the at least one long line component is guided into the guide recess of the guide body (Figs. 4 and 5, 104 inserts into the indicated guide recess of 3) and emerges from the outlet recess which is arranged at the angle to the guide recess in the guide body after guiding of the long line component into the insert (Fig. 5, 104 is capable of being guided into the guide recess and emerging from the outlet recess at the 90 degree angle after guiding the line into the insert by initially inserting the line 104 through the insert then guiding 104 through the outlet recess).  
In regard to claim 13, CN Elect discloses the method according to claim 10, wherein the guide section includes an outer surface (Fig. 1, outer surface at 204) which comprises at least one recess (Fig. 1, recess defined by the space between 201).  
In regard to claim 14, CN Elect discloses the method according to claim 13, wherein the guide section has a longitudinal axis (Fig. 1, axis of 201, 202, 203, and 204) and the at least one recess extends across an entire length of the guide section along the longitudinal axis (Fig. 1, recess between 201 extends the entire length of the indicated guide section along the longitudinal axis).  
In regard to claim 15, CN Elect discloses the method according to claim 10, wherein the insert further comprises a joiner (Fig. 8, 4) which is disposed in the region of the holding side of the guide body (Fig. 8, 4 is located in the region of the indicated holding side of the guide body).  
In regard to claim 16, CN Elect discloses the method according to claim 15, wherein a lower end region of the guide section associated with the holding side of the guide body includes an axial lock (Fig. 8, portion at 5 outside of 3 is at least an axial lock such that it is axially locked to 3 and fixedly connected to 4 as disclosed in [0008] and [0010] of the English translation provided in the IDS) forming a radial bearing with at least one joining geometry (Fig. 8 and in [0008] and [0010] discloses 4 and the portion at 5 are fixedly connected, therefore, can be interpreted as forming a joining geometry that radially bears against each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN Elect (CN 202068138 U) in view of Scott (US 2,955,851).
CN Elect discloses the elbow screw joint system according to claim 4, wherein the joiner comprises connecting feature (Fig. 8, the side of 4 facing away 101 appears to have a connecting structure) but does not expressly disclose an exterior threading.
In the related field of couplers for guiding wires, Scott teaches a coupling for guiding wires (Fig. 5 and in 1:15-32 discloses the coupling is for guiding wires) that is simple and inexpensive to make which includes internal and/or external threads (In 1:35-37 discloses the coupling is simple and inexpensive to make). 

Further, it is known that threaded joints provide advantages of at least easy to assemble and disassemble and inexpensive as disclosed at http://machinedesigndae.blogspot.com/2011/01/advantages-disadvantages-of-screwed.html. 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Franck (US 3,219,366), Hanback (US 3,147,015), Ulrich (US 3,125,360), Heidenreich (US 6,109,659), and Legris (US 3,967,838) discloses a coupling having an insert, a cover, a joiner, and a guide body for guiding fluid at an angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679